PER CURIAM.
Petitioner alleges in his petition for writ of habeas corpus that he had been submitted to double jeopardy in that he was convicted in municipal court of carrying a concealed weapon, and was also tried and convicted in the Criminal Court of Record of Duval County of the offense of possession of a weapon by a convicted felon. Petitioner contended in his petition that this was double jeopardy. This Court was *154concerned that the facts of this case might have brought it within the case of Waller v. State of Florida, 397 U.S. 387, 90 S.Ct. 1184, 25 L.Ed.2d 435 (1970), and we therefore issued a Rule Nisi.
The respondent’s return to the Rule Nisi has dispelled this concern of ours and we therefore find no merit to the petitioner’s petition and said petition for writ of ha-beas corpus is therefore denied.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.